Citation Nr: 1755282	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-05 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971. The Veteran died on September [REDACTED], 2011. The appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO). The Veteran's claims file is now in the jurisdiction of the Houston, Texas RO.

A hearing was held before the undersigned Veterans Law Judge in April 2016. A transcript of the hearing is of record. 

This matter was previously before the Board in June 2016 and remanded for additional development. The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1. The Veteran died in September 2011. His death certificate lists the immediate cause of death metastatic cancer, primary unknown.

2. During his lifetime the Veteran had not established service connection for any disability.  

3. The Veteran has confirmed service in Vietnam and is presumed to have been exposed to herbicides.

4. The probative evidence of record does not show that the listed cause of the Veteran's death, metastatic cancer, primary unknown, was related to his active military service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met. 38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, the Veteran's widow, contends that the Veteran's death was caused by lung cancer, which was related to his exposure to Agent Orange during service. 

When a Veteran dies of a service-connected disability, the Veteran's surviving spouse is eligible for dependency and indemnity compensation. 38 U.S.C. § 1310; 38 C.F.R. §§ 3.5(a), 3.312. The death of a Veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or a contributory cause of death. 38 C.F.R. § 3.312(a). A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto. 38 C.F.R. § 3.312(b). A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c). It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. Id.  

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam. 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313. This presumption may be rebutted by affirmative evidence to the contrary. 38 U.S.C. § 1113; 38 C.F.R. §§ 3.307, 3.309. 

The evidence confirms that the Veteran served in Vietnam and is presumed to have been exposed to herbicides. Specific to the appellant's claim, the list of diseases which are covered by this presumption includes the following: Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, prostate cancer, respiratory cancers (including lung), soft tissue sarcomas (other than Kaposi's sarcoma, mesothelioma, osteosarcoma, chondrosarcoma). 38 C.F.R. § 3.309(e). 

The Veteran's medical treatment records show that the Veteran went to a VA medical center (VAMC) emergency department in March 2011 for shoulder pain that medical staff suspected was caused by a tumor. While at the VAMC, the Veteran had a chest x-ray which revealed questionable sub-centimeter nodules in left upper lobe. The Veteran also had a chest CT scan for the lung nodules. The chest CT revealed a latent tuberculosis infection (LTBI). The CT scan examiner interpreting the images documented that the lung nodules were most likely related to the malignant process.

The Veteran was diagnosed with cancer in April 2011 following a biopsy of a malignant tumor. The oncology pathologist was unable to identify a single specific source of the tumor. The pathologist reported that based on the morphologic findings, the precise nature of the tumor cannot be determined with certainty, and the differential diagnosis is wide. The oncology pathologist suspected that the that cancer cells were a high grade renal cell carcinoma, but stated that some pulmonary carcinomas can also show these findings and could not be excluded.

The Veteran was referred to a pulmonology consult due to sub-centimeter nodules seen on CT in March 2011. The LTBI diagnosis was confirmed with a Quanteferon TB test.

In May 2011, the Veteran was seen by a hematology oncologist who documented that the Veteran had hepatocellular carcinoma (HCC) and that a separate renal cell carcinoma (RCC) was suspected. Additionally, the Veteran's cancer had metastasized. The oncologist also documented that, although the cancer did not have a known origin, the RCC was favored as the origin of his cancer. A new mass was also discovered on the Veteran's vertebra that was determined to be part of the metastatic disease. 

The Veteran was seen in June 2011for an oncology follow-up at VAMC. There was no change in his diagnosis. Records note that the disease's progression was seen on imaging. VAMC medical treatment records also have oncology entries in July 2011 and August 2011. These record entries also do not provide a primary source of the Veteran's cancer. However, his providers still suspected RCC as the primary source. The Veteran succumbed to the cancer in September 2011. The cause of death on the Veteran's death certificate was "Metastatic Cancer, Primary Unknown." 

At an April 2016 Board hearing, the appellant testified that the site of the Veteran's cancer was unknown, but his VA doctors felt that he had lung cancer, liver cancer, and stomach cancer.  

Pursuant to the Board's June 2016 remand, a VA medical opinion was obtained in October 2016 to determine whether the primary site of the Veteran's cancer was from his lung and if not whether the cancer that caused the Veteran's death was caused by his military service, to include exposure to herbicides. The examiner opined that it is less likely than not that the primary site of cancer was from the lung. The examiner's rationale to support the opinion was that the Veteran was diagnosed in 2011 with widely metastatic cancer, unknown primary, but it was most likely thought to be renal cell carcinoma based on pathology. His lungs had minimal involvement at diagnosis, and no primary lesion was found. Based on these findings and that pulmonary carcinoma could not be excluded but was less likely than other origins per pathology reports, it is less likely to have been of pulmonary origin than other types.

The examiner further opined:

It is suspected that the Veteran had primary renal cell carcinoma, although it has not been definitively proven. Cancers associated with herbicide (Agent Orange) exposure during service are: Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, prostate cancer, respiratory cancers (including lung), soft tissue sarcomas (other than Kaposi's sarcoma, mesothelioma, osteosarcoma, chondrosarcoma). Based on his tissue pathology, it is less likely than not that he had any of the above cancers, therefore it is less likely than not that the cancer that caused the Veteran's death was related to his service, to include as based on his exposure to herbicides during service. The pathology of the above cancers is different than what was found on his tissue samples, with the exception of mesothelioma (which is NOT an Agent Orange accepted cancer) and some pulmonary carcinomas. However, as stated in Answer A above, pulmonary cancer is less likely than renal cell origin (especially based on clinical presentation with minimal pulmonary involvement).

The appellant has not submitted any opinion other than the Veteran had problems breathing and that she was told that the Veteran had lung cancer. Lay persons are competent to provide opinions on some medical issues. Kahana v. Shinseki, 24 Vet. App. 428 (2011). However, providing an opinion for the etiology of cancer extends beyond an immediately observable cause-and-effect relationship and thus, falls outside the realm of common knowledge of a lay person. Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

The Board finds that the Veteran's medical treatment records support the October 2016 VA examiner's opinion that it was less likely than not that the Veteran's cancer originated in his lungs. The VA opinion and the Veteran's medical records demonstrate that although the treating physicians were uncertain of the origin of the Veteran's cancer, they suspected the Veteran's renal cancer was more likely the origin.  The VA examiner also considered the nature of the tissue pathology and that the Veteran was not complaining of any respiratory symptoms that usually accompany cancers involving the lungs. The medical records also show that the Veteran's provider's suspected that any cancer in the Veteran's lungs was metastatic. Presumptive service connection refers to the primary cancer site and not a site where the cancer has metastasized. Ramey v. Brown, 9 Vet. App. 40 (1996). A presumptive cancer, such as lung cancer, that develops as a result of a metastasizing non-presumptive cancer, such as renal cancer, may not be service-connected. Darby v. Brown, 10 Vet. App. 243(1997). Accordingly, presumptive service connection for the cause of the Veteran's death is not warranted. 

The most recent VA opinion is also against a claim of service connection on a direct basis. That examiner noted that tissue pathology was unrelated to any cancers presumed to have been related to herbicide exposure. There is no evidence in the Veteran's service treatment records of complaints or findings related to lung, kidney or liver complaints.  

In sum, the Board finds that the preponderance of the evidence demonstrates that the Veteran's death was not caused by his military service, to include secondary to herbicide exposure. 38 U.S.C § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Thus, the benefit of the doubt doctrine is not for application.

ORDER

Service connection for the Veteran's cause of death is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


